NUMBER  13-05-00339-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE: EMPLOYERS REINSURANCE CORPORATION, Relator  
 


 
On Petition for Writ of
Mandamus  


 


 
MEMORANDUM OPINION
 
Before Chief Justice Valdez and
Justices Hinojosa and Rodriguez 
Memorandum Opinion Per Curiam
 
On May 20, 2005, relator, Employers Reinsurance Corporation, filed a petition for writ of mandamus
requesting that this Court direct the respondent, the Honorable Benjamin
Euresti, presiding judge of the 107th Judicial District Court of Cameron
County, Texas, to enter an order dismissing the claims pending against it in
Cause No. 2001-10-004633-A.  After
reviewing the petition, this Court requested a response.  The real parties in interest, Vera Webster
and Charles Webster, filed a response on July 5, 2005. 






Having reviewed the petition for writ of mandamus,
documents on file, and the response of the real parties in interest, this Court
is of the opinion that the petition for writ of mandamus should be denied.
Accordingly, relator=s
petition for writ of mandamus is hereby denied. 
 
PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 21st day of July, 2005.